DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-8,20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10556323. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite that the platelets are bonded to a fiber on the thickness side or shortest side so that the faces are substantially orthogonal to fiber.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-8,20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, are the first and second faces identical in shape and dimensions? This is unclear as line 4 recites that the thickness is shorter than ‘a shortest edge of the first face.’  Does that also correlate to shortest edge of second face?  Is the thickness constant between parallel faces? Or can the thickness vary? Last line recites ‘the shortest edge.’  What does this refer to? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-8, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adefris-2013/0125477, alone.
Adefris disclose at Fig 7,11, Example a nonwoven abrasive article comprising: a lofty open nonwoven fiber web 100 comprising entangled fibers 110; and abrasive platelets 20, each comprising a first face 28 and second face (other opposite face 28-Fig 1) separated by a thickness along face 24/26, wherein the thickness is represented by the bottom face facing the fiber (Fig 7) and the thickness at the apex of face 28 and opposite face is shorter than a shortest length of face 28 (at the apex) and the platelet secured to at least one of the entangled fibers by at least one binder material 120, and wherein the abrasive platelets are respectively bonded on one edge-wise surface, along thickness of 24/26 to at least one of the entangled fibers 110, respectively, wherein a majority of the abrasive platelets are arranged such that the first and second faces 28 are orthogonal to the entangled fibers to which they are bonded (Fig 7 shows surfaces 28 and (21,23) of the abrasive particles ‘orthogonal’ to fiber.), wherein the abrasive platelets comprise triangular shaped abrasive platelets, wherein the majority of abrasive platelets are closely-packed, as broadly claimed, along the lengths of the entangled fibers, wherein the nonwoven abrasive article comprises: [0070-0071] a hand pad; a floor pad; or a surface conditioning pad, disc, or belt [0089], wherein Fig 7,11 show the abrasive platelets have the same size and shape and comprise shaped abrasive platelets bounded by upper and lower surfaces and a plurality of sidewalls disposed therebetween. Claim 8 does not further limit the article of claim 1, but the product of claim 1 can be made into any known abrasive tool such as a convolute, spirally bound wheel.
Regarding claim 1 and the closely packed distance being less than a length of the shortest edge, (this is unclear which shortest edge). However, the distance between the platelets is a slight variation therefrom and would not produce an unexpected outcome and to have the platelets ‘closely packed’ at a distance shorter than shortest edge would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claim 20, part of the thickness that is shorter than shortest edge couples to fiber. Regarding claims 21,22 the first face 28 is at an angle between 75-105 degrees (see Figs, especially Fig 7).


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar abrasive products with nonwoven fibers with abrasives.

Response to Arguments
Applicant's arguments filed 4-8-22 have been fully considered but they are not persuasive.
The amendment how provides language that constitutes double patenting.
There are still 112s as detailed above. 
Arguments on pages 6-7 drawn to Adefris are not persuasive.  Any two edges can represent the claimed first and second faces with a thickness, as detailed above in the rejection.  Faces 28 Of Adefris can be the first and second faces with a thickness defined along 24/26 and are orthogonal to fiber. Applicant calls the surface 24/26 to be a ‘major surface’ but Examiner defines this surface as the thickness since the terms ‘major surface/face’ and ‘thickness’ has not been established in the claims. The face of the particles in Fig 7 facing and bonded to the fiber are deemed the ‘thickness’ face by Examiner and a section of the thickness is shorter than the shortest edge of face 28 at the apex and thus reads on the claims.  The claim does not recite that the first and second faces are identical in shape/size nor wherein the thickness is constant between the faces, this Adefris reads on the claims as best understood.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 13, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723